Citation Nr: 1721518	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  13-16 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a compensable rating for hypertension.

3.  Entitlement to a total disability rating based on unemployability (TDIU).

4.  Entitlement to service connection for a left knee disability.

5.  Entitlement to a higher initial rating for neck strain, rated 10 percent prior to May 26, 2016 and 20 percent thereafter.

6.  Entitlement to a rating in excess of 20 percent for bilateral spondylosis lumbar spine.



REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to February 2001 and from October 2007 to May 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2010 and March 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Offices (ROs) in Roanoke, Virginia and Atlanta, Georgia, respectively.

In January 2016, the Board remanded this appeal for further development.

A June 2016 rating decision increased the rating for the Veteran's neck strain.  As the award was less than the maximum benefit available under VA law and regulations, the issue remains on appeal.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

In January 2017, the Veteran's representative submitted additional argument and evidence in support of the appeal, along with a waiver of initial consideration by the agency of original jurisdiction (AOJ).  38 C.F.R. § 20.1304(c) (2016).

The issues of entitlement to service connection for a left knee disability; entitlement to an increased rating for a neck strain and entitlement to an increased rating for bilateral spondylosis lumbar spine are addressed in the REMAND portion of the decision below and are remanded to the AOJ.


FINDINGS OF FACT

1.  Since the grant of service connection, the Veteran's PTSD has more nearly approximated occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood; total occupational and social impairment has not been shown.

2.  The Veteran's hypertension does not have diastolic readings predominantly 100 mmHg or more, systolic readings of predominantly 160 mmHg or more, and the Veteran does not have a history of diastolic readings predominantly 100 mmHg or more.  The Veteran's hypertension is controlled by continuous medication.

3.  The Veteran's service-connected disabilities have prevented him from being able to secure and maintain gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.130 Diagnostic Code 9411 (2016).

2.  The criteria for a compensable rating for hypertension have not been met.         38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.31, 4.104 Diagnostic Code 7101 (2016).

3.  The criteria for entitlement to a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The following discussion of VA's duties to notify and assist pertains to the claims relating to hypertension and PTSD.  The claim for a TDIU is being granted; therefore, any deficiencies in the duties to notify and assist are moot.

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016).  With regard to the claim pertaining to hypertension, a June 2012 notice letter satisfied the duty to notify provisions.  With regard to the claim pertaining to PTSD, the appeal arises from a disagreement with the initially assigned disability rating after service connection was granted.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment and personnel records have been obtained.  The service treatment records contained in the claims folder are incomplete.  A formal finding of unavailability was made in October 2012 detailing VA's efforts to obtain these documents, and, that same month, the Veteran was sent a 10-day letter informing him of their unavailability and providing him the opportunity to submit any substitute records; the Veteran did subsequently submit some service treatment records but they were duplicate copies of records VA had been able to obtain.  Post-service VA and private treatment records have also been obtained.  There is no indication that the Veteran receives disability benefits from the Social Security Administration.

The Veteran was provided VA medical examinations in March 2013.  The examinations, along with the expert medical opinions, are sufficient evidence for deciding the claims.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disabilities in sufficient detail so that the Board's evaluations are fully informed, and contain reasoned explanations.  Thus, VA's duty to assist has been met.

II.  Increased Ratings

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

A.  PTSD

The Veteran's PTSD is currently rated 70 percent and evaluated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation, obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The rating of psychiatric disorders is ultimately based upon their resultant level of occupational and social impairment.  38 C.F.R. § 4.130; Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117-18 (2013).  The evaluation, however, is symptom-driven, meaning that the symptomatology should be the fact-finder's primary focus in determining the level of occupational and social impairment.  Vazquez-Claudio, 713 F.3d at 116-17.  This includes consideration of the frequency, severity, and duration of those symptoms.  38 C.F.R. § 4.126(a); Vazquez-Claudio, 713 F.3d at 117.  Significantly, however, the symptoms enumerated in the rating criteria are merely examples of those that would produce such level of impairment; they are not exhaustive, and VA is not required to find the presence of all, most, or even some of the enumerated symptoms to assign a particular evaluation.  Vazquez-Claudio, 713 F.3d at 115; Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  If the Board finds that the Veteran suffers from symptoms of similar severity, frequency, and duration that cause occupational and social impairment equivalent to that which would be produced by the specific symptoms enumerated in the rating criteria, then the appropriate equivalent rating will be assigned.  38 C.F.R. 4.21; Mauerhan, 16 Vet. App. at 443; see also Vazquez-Claudio, 713 F.3d at 117.  

For the reasons that follow, the Board finds that an initial rating in excess of 70 percent for PTSD is not warranted.

In March 2013, the Veteran underwent a VA examination.  The examiner provided a diagnosis of PTSD and assigned a Global Assessment Functioning (GAF) score of 43.  The Veteran reported that he grew up in a single-parent household.  He reported that he was currently single, was never married, and had no children.  He reported that he completed high school prior to entrance into service and that he has not worked since discharge from service because of his neck injury and because he is taking care of his sick mother.

In evaluating the PTSD diagnostic criteria, Criterion A - F, the examiner marked that the Veteran exhibits the following: recurrent and distressing recollections of the event, including images, thoughts or perceptions; acting or feeling as if the traumatic event were recurring; intense psychological distress at exposure to internal or external cues; physiological reactivity on exposure to internal or external cues; efforts to avoid thoughts, feelings, or conversations associated with the trauma; markedly diminished interest or participation in significant activities; feeling of detachment or estrangement from others; restricted range of affect; difficulty falling or staying asleep; irritability or outbursts of anger; difficulty concentrating; hypervigilance; and exaggerated startle response.  The examiner also indicated that the Veteran's symptoms have been occurring for longer than one month.

The examiner also indicated that the Veteran experiences the following symptoms: depressed mood; anxiety; suspiciousness; panic attacks more than once a week; chronic sleep impairment; impairment of short and long-term memory, for example, retention of only highly learned material while forgetting to complete tasks; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; inability to establish and maintain effective relationships; suicidal ideation; increased irritability; and chronic pain.  The examiner concluded that the overall level of severity caused by the Veteran's PTSD was occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.  

A review of the claims folder shows that the Veteran has not undergone VA treatment for his PTSD, nor has he sought private treatment.  VA treatment records do not reflect evidence of any gross impairment in thought processes, an inability to perform activities of daily living, or that the Veteran was thought to be a danger to himself or others.  There is also no indication that the Veteran's PTSD has increased in severity since the March 2013 VA examination.

Based on consideration of all of the evidence of record, the Board finds that the Veteran's PTSD occupational and social impairment does not more nearly approximate the criteria corresponding to a 100 percent rating.  38 C.F.R. §§ 4.2, 4.7, 4.130, DC 9411.  This conclusion is based, in part, on the findings of the 2013 VA medical examiner who indicated that the Veteran's overall level of occupational and social impairment was not totally disabling in nature and the VA treatment records.  The overall nature, frequency, severity, and duration of the Veteran's PTSD symptoms appears to be consistent with the symptoms listed in the 70 percent, but not the 100 percent rating criteria under DC 9411.  

The Veteran's PTSD has not manifested in symptoms such as gross impairment of thought process or communication; persistent delusions or hallucinations; grossly inappropriate behavior; or, generally, any of the other symptoms listed in the criteria for a 100 percent rating.  He is able to take perform activities of daily living and he takes care of his sick mother.  He does not present with psychotic manifestations or disturbances in orientation in any of the three spheres.  The Board acknowledges that the Veteran has exhibited suicidal ideation.  This is a symptom contemplated in the criteria for a 70 percent rating.  The criteria for a 100 percent rating contemplate "persistent danger of hurting oneself or others"; however, the Veteran has not shown to have such a problem.  

Accordingly, the Board finds that the preponderance of the evidence weighs against the assignment of a higher, 100 percent rating; there is no doubt to be resolved; a higher rating is not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7.  At no point has his PTSD more nearly approximated the criteria for a 100 percent rating, the assignment of staged ratings is not warranted.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

There are no additional expressly raised or reasonably raised issues presented on the record pertaining to this claim.

B.  Hypertension

The Veteran's hypertension is rated noncompensable pursuant to 38 C.F.R. § 4.104, DC 7101, for hypertensive vascular disease (hypertension and isolated systolic hypertension).

Under DC 7101, a 10 percent rating is assigned for diastolic pressure predominantly 100 mmHg or more, or; systolic pressure predominantly 160 mmHg or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 mmHg or more who requires continuous medication for control.  A 20 percent rating is warranted for diastolic pressure predominantly 110 mmHg or more, or; systolic pressure predominantly 200 mmHg or more.  A 40 percent rating is warranted for diastolic pressure predominantly 120 mmHg or more.  A 60 percent rating is warranted for diastolic pressure predominantly 130 mmHg or more.

Three Notes accompany the rating criteria.  Note (1) indicates that hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  For the purposes of this section, the term "hypertension" means that the diastolic blood pressure is predominantly 90 mmHg, or greater, and "isolated systolic hypertension" means that the systolic blood pressure is predominantly 160 mmHg, or greater with a diastolic blood pressure of less than 90 mmHg.  Note (2) instructs raters to evaluate hypertension due to aortic insufficiency or hyperthyroidism, which is usually the isolated systolic type, as part of the condition causing it rather than by a separate evaluation.  Note (3) instructs raters to rate hypertension separately from hypertensive heart disease and other types of heart disease.

DC 7101 contemplates the effects of medication; any ameliorative effects of blood pressure medication are not discounted in the evaluation.  McCarroll v. McDonald, 28 Vet. App. 267 (2016).

For the reasons that follow, the Board finds that a compensable rating for hypertension is not warranted.

The Veteran underwent a VA examination in March 2013.  It was indicated that the Veteran's hypertension is controlled with continuous medication, and that the Veteran does not have a history of a diastolic blood pressure elevation of 100 mmHg or more.  The examiner also indicated that the condition is asymptomatic and has no functional impact.  The blood pressure readings taken at the examination were 146/90, 134/88, and 134/88.

In January 2014, the Veteran underwent VA examinations for unrelated conditions.  The examiner, nonetheless, checked the Veteran's vitals and took his blood pressure.  The blood pressure readings taken at the examination were 138/82, 142/86, and 138/82.  

The Veteran's hypertension has been treated through VA.  Throughout the appeal period, his hypertension has been controlled by medication, though the prescribed medications have changed at times - e.g., discontinued from Lisinopril in August 2013 due to allergy to the medication.  The Veteran has also had multiple diastolic readings above 100 mmHg and systolic readings above 160 mmHg, see, e.g., January 2014 treatment record (showing blood pressure at 162/109 after drinking a large amount of soda and decaffeinated coffee) and September 2015 treatment record (showing blood pressure at 163/95 after irregular use of medication due to headaches, which prompted a change in medication); however, the Board finds such incidents to be acute flares of the Veteran's blood pressure and there is no indication that the Veteran has predominantly had diastolic readings of 100 mmHg or more or systolic readings of 160 mmHg or more during the appeal.

Accordingly, the Board finds that the Veteran's diastolic readings have not been predominantly 100 mmHg or more, his systolic readings have not been predominantly 160 mmHg or more, and the Veteran has not had a history of diastolic readings predominantly 100 mmHg or more.  In every instance where the rating schedule does not provide a 0 percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.  The preponderance of the evidence weighs against the claim; there is no doubt to be resolved; a compensable rating for hypertension is not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7.

The Board has also considered the application of staged ratings; however, the Veteran's hypertension has not more nearly approximated the criteria corresponding to a 10 percent rating under DC 7101 at any point during the appeal period.  Thus, the assignment of a staged rating is not warranted.  Hart, 21 Vet. App. at 505.  

There are no additional expressly raised or reasonably raised issues presented on the record pertaining to this claim.

III.  TDIU

The Veteran raised a claim for a TDIU pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) in his notice of disagreement which was received in April 2011, in response to the September 2010 rating decision.  The request for TDIU was based, in part, on his service-connected sleep apnea, gastroesophageal reflux, and right ear hearing loss disabilities; and PTSD, which was not yet service-connected. 

In a September 21, 2015 Report of General Information, the Veteran's attorney requested consideration of TDIU based on service-connected disabilities of PTSD with anxiety and depression, sleep apnea, hearing Loss, bilateral shoulders, and a (non service-connected) left knee condition.  
In January 2016, the Board noted that the issue of TDIU was considered part and parcel with the appeal, and remanded the issue of TDIU for initial AOJ consideration.

Total disability ratings for compensation may be assigned when a veteran is unable to secure and follow a substantially gainful occupation.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion; factors such as age or impairment caused by non-service connected disabilities are not to be considered.  38 C.F.R. §§ 3.341, 4.16, 4.19.

38 C.F.R. § 4.16(a) provides a rating hurdle for schedular evaluation of a claim for TDIU.  If there is only one such disability, this disability shall be ratable at 60 percent or more; if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  Id.

For the reasons that follow, the Board finds that entitlement to a TDIU is warranted.

The Veteran is service-connected for the following: PTSD (rated 70 percent from March 21, 2011); obstructive sleep apnea (rated 50 percent from May 16, 2009); bilateral pes planus (rated 30 percent from May 15, 2013); bilateral spondylosis lumbar spine (rated 0 percent from March 1, 2001 and 20 percent from March 21, 2011); left shoulder, trapezius muscle strain (rated 20 percent from May 16, 2009); right shoulder, trapezius muscle strain (rated 20 percent from May 16, 2009); neck strain (rated 10 percent from May 16, 2009 and 20 percent from May 26, 2016); right knee degenerative joint disease (rated 10 percent from May 15, 2013); hypertension (rated 0 percent from March 1, 2001); right ear hearing loss (rated 0 percent from May 16, 2009); gastroesophageal reflux disease (rated 0 percent from May 16, 2009) and erectile dysfunction (rated 0 percent from March 26, 2013).  Accordingly, the Veteran's combined rating is 70 percent from May 16, 2009; 90 percent from March 21, 2011; and 100 percent from May 15, 2013.

Given these ratings, the schedular criteria for TDIU are met as of May 16, 2009.  As of this date, the Veteran had a single disability rated 60 percent or more, and he also had at least one disability rated at least 40 percent disabling with additional disability to bring his combined rating to 70 percent or more.  See 38 C.F.R § 4.16(a).  

A review of the Veteran's occupational history shows that, apart from military service as an artilleryman and a maintenance management specialist, he worked from 2005 to 2007 as a driver.  Since discharge from active service in May 2009, he has not been employed.  The Veteran completed his high school education and was in college for three years; he has no other education or training.  See, the March 2016 VA Form 21-8940.  

A March 2013 VA examination report for PTSD shows that the Veteran has PTSD that produces social and occupational impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.  He suffers from depressed mood; anxiety; suspiciousness; panic attacks more than once a week; chronic sleep impairment; impairment of short- and long-term memory; disturbances of motivation and mood; hypervigilance and exaggerated startle response; difficulty concentrating; feeling of detachment or estrangement from others; markedly diminished interest or participation in significant activities; an inability to establish and maintain effective relationships; and suicidal ideation.

A March 2013 VA examination report for hypertension indicates that this disability is controlled with continuous medication and has no functional effects.  A March 2013 VA examination report for the lumbar spine shows that this disability causes back pain, which interferes with his ability to stand for long periods of time, walk for long distances, run, and climb stairs.

A June 2013 letter from the Veteran's VA primary care physician indicates that his service-connected PTSD, arthritis of the spine, sleep apnea, and hypertension prevent him from being able to return to work in his previous usual occupations and also prevent him from being able to secure and maintain any other gainful employment.

VA examination reports dated in January 2014 show his service-connected right knee degenerative joint disease impacts his occupational functioning by limiting prolonged bending and heavy lifting and his service-connected bilateral pes planus impacts his occupational functioning by limiting prolonged walking and climbing steps.  

A January 2014 VA examination report for erectile dysfunction shows that it has no occupational impact.  VA examination reports for the neck and bilateral shoulders dated in May 2016 also indicates that these disabilities do not prevent the Veteran from doing physical or sedentary employment.

A November 2015 private vocational assessment indicates that the Veteran is totally and permanently precluded from performing work at a substantially gainful level due to the severity of his service-connected PTSD, sleep apnea, bilateral spondylosis, back condition, and hypertension.  The assessment was made in consideration of a review of the entire claims folder, as well as two published studies on employer tolerance for absenteeism - copies of the two studies were submitted with the evaluation report.

Based on consideration of all of the evidence of record, the Board finds that entitlement to a TDIU is warranted.  The evidence shows that the Veteran's physical disabilities affect his occupational functioning, but not to a level that would preclude physical or sedentary employment.  However, when these physical impairments are combined with the psychological effects of his PTSD, the Board believes that the Veteran's overall occupational functioning would likely diminish to a level that would preclude physical and sedentary gainful employment.  This conclusion is supported by the findings of the Veteran's VA primary care physician, as well as the November 2015 private vocational assessment.  Resolving all reasonable doubt in favor of the Veteran, entitlement to TDIU is warranted.


ORDER

An initial rating in excess of 70 percent for PTSD is denied.

A compensable rating for hypertension is denied.

Resolving reasonable doubt in the Veteran's favor, TDIU is granted.



REMAND

The Board finds that further development of the remaining issues on appeal is necessary.  Additionally, on remand, any outstanding VA treatment records should be obtained and associated with the claims file.  38 U.S.C.A. § 5103A(c).

Left Knee Disability

The Veteran seeks service connection for a left knee disability.  In May 2016 he underwent a VA examination to determine the nature and etiology of this condition.  The examiner diagnosed left knee patellofemoral pain syndrome and opined that it was less likely than not incurred in or otherwise related to active service.  The examiner reasoned that there was only a single instance of in-service patellofemoral knee syndrome in April 1996 and, apart from that one treatment record, there were no other mentions of left knee problems during either period of active service.  The examiner emphasized that the Veteran was only previously seen once for this problem in 20 years.

In reviewing the Veteran's service treatment records, the Board finds that the May 2016 examiner's fact finding to be inaccurate.  In April 1996, the Veteran did complain of left knee problems and was diagnosed with patellofemoral pain syndrome.  In July 1996, the Veteran complained of bilateral knee pains for the prior six weeks and was diagnosed with bilateral patellofemoral pain syndrome.  In October 1999, the Veteran again complained of knee pains; however, the diagnosis provided was for tight hamstrings.

Given the above evidence, the Board finds that the Veteran was treated on three separate occasions in service for complaints of left knee pain.  Accordingly, the May 2016 etiological opinion was based on an inaccurate factual premise.  Reonal v. Brown, 5 Vet. App. 458, 460 (1993) (holding that medical opinions based on an inaccurate factual premise have no probative value).  Moreover, the lack of documented findings is not an adequate basis for a negative opinion.   A new examination is warranted.

Neck Strain and Bilateral Spondylosis Lumbar Spine

The Veteran seeks increased ratings for his neck and lumbar spine disabilities.  A new examination is warranted for both disabilities.

In Correia v. McDonald, the United States Court of Appeals for Veterans Claims (Court) held that to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of 38 C.F.R. § 4.59.  The final sentence of section 4.59 directs that the joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.

The Veteran's neck and lumbar spine disabilities were evaluated in May 2016 and March 2013 VA examinations, respectively.  These examination reports do not include all the required testing pursuant to § 4.59 and Correia.  These examinations provided ranges of motion, but did not indicate whether pain was present during both passive and active motion.  The May 2016 examination for the neck strain did not indicate whether there was pain on nonweight-bearing, and the March 2013 examination for the lumbar spine did not indicate whether there was pain on weight-bearing or nonweight-bearing.  As such, new VA examinations are needed.

The Board also notes that the March 2013 examination for the lumbar spine did not provide an opinion as to whether the pain, weakness, fatigue, or incoordination caused additional functional loss, to include on flare-ups.  DeLuca v. Brown, 5 Vet. App. 202 (1995).  The new VA examinations must also answer this question.

Accordingly, these issues are REMANDED for the following actions:

1.  Obtain and associate with the claims folder any outstanding VA treatment records.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of his left knee disability.  The examination should be performed by a physician.  The entire claims folder must be reviewed in conjunction with the examination.

For each diagnosed disability, the examiner is asked to answer whether it is at least as likely as not (a 50 percent or greater probability) that the disability was incurred in, or is otherwise related to, the Veteran's active service.

A complete rationale must be provided for all opinions expressed.  The rationale should discuss the pertinent evidence of record, to include the Veteran's lay statements.  The opinion should include consideration of the three separate in-service left knee complaints that occurred in April 1996, July 1996, and October 1999.

3.  Schedule the Veteran for a VA examination to determine the current severity of his neck and lumbar spine disabilities.  The claims file should be reviewed.

The joints involved should be tested for pain on both active and passive motion and in weight-bearing and nonweight-bearing.  These findings are required by VA regulations as interpreted by courts.  If for any reason the examiner is unable to conduct the required testing or concludes that the required testing is not necessary, or is not medically appropriate, in this case; he or she should clearly explain why that is so.

An opinion should also be provided as to whether the pain, weakness, fatigue, or incoordination causes additional functional loss, to include on flare-ups.  If additional functional loss is found, it should be expressed in terms of reduction in degrees of range of motion.  If an opinion cannot be provided without resorting to mere speculation, it should be clearly explained why that is so.

4.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


